UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-6024



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME D. BROWN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:03-cr-00071; 7:03-cr-00101; 7:03-cr-00122)


Submitted:   March 29, 2007                 Decided:   April 6, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome D. Brown, Appellant Pro Se. John L. Brownlee, United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome   D.   Brown    appeals    the   district    court’s   order

denying his motion for a reduction in sentence filed pursuant to 18

U.S.C. § 3742.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See United States v. Brown, No. 7:03-cr-00101

(W.D. Va. Dec. 12, 2006).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -